Citation Nr: 1516360	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, including ischemic heart disease and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen a previously denied claim for service connection for a cardiovascular disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2013.  A copy of the hearing transcript is of record.  In May 2014, the Board reopened the Veteran's claim, but denied it on the merits.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court did not disturb the Board's decision to reopen the claim, but remanded the issue of entitlement to the underlying service connection benefits back to the Board for further adjudication.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a cardiovascular disability as a result of herbicide exposure in service.  He alleges that this exposure took place while serving with the U.S. Coast Guard (USCG) on the USCG cutter Sycamore and the USCG cutter Muskingum along the lower Mississippi River.  Specifically, he assisted with the construction of Aids to Navigation (ATON) towers, including clearing land of vegetation.  See e.g. June 2011 Notice of Disagreement; May 2005 statement of K.G.

The terms of the JMR state that VA failed to fully develop the Veteran's claim pursuant to the provisions of Manual M-21-1R IV.ii.2.C.10.o., which pertains to claims involving allegations of herbicide exposure in locations other than Vietnam or the Korean Demilitarized Zone.  Therefore, on remand, such development of the claim must be completed.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) ("[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion.")

Accordingly, the case is REMANDED for the following action:

1.  Forward the details of the Veteran's alleged herbicide exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE for confirmation.  If additional details regarding the alleged exposure are necessary to investigate the claim, request such details from the Veteran.

The Veteran specifically alleges that he was exposed to Agent Orange while serving on the USCG cutter Sycamore and the USCG cutter Muskingum along the lower Mississippi River.  Specifically, he assisted with the construction of Aids to Navigation (ATON) towers, including clearing land of vegetation using Agent Orange.

2.  Request a review of the Defense Department's inventory of herbicide operations to determine whether herbicides were used along the Mississippi River as alleged.

3.  If exposure to herbicides is not confirmed via the above methods, send a request to the Joint Services Records Research Center (JSRRC) for a determination as to whether herbicides were used along the Mississippi River as alleged.  Advise the Veteran and his representative of the results of these searches.

4.  Following completion of the above, readjudicate the claim for service connection for a cardiovascular disability, including ischemic heart disease and hypertension, on the basis of any newly acquired evidence.  If the claim is not granted to the Veteran's satisfaction, then the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




